Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4-8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US Pub. No. 2011/0026699) in view of Chen (International Pub. No. WO2009070529A1).

             Regarding claim 1, with respect to Figures 1-3, Amir teaches an identity verification method, comprising: 
             sending, by a screener [i.e., client], an identity verification request to a authenticator [i.e., verification server] according to an identity verification operation from a user (fig.2, 3; paragraphs 0006, 0007, 0026, 0027, 0029); 
             enabling, by the client, call interception (fig.2, 3; paragraphs 0006, 0007, 0026-0029); and 
              when a call from a calling phone number sent by the verification server in response to the identity verification request is intercepted, issuing [i.e., sending], by the client, challenge that includes caller’s/source phone number [i.e., the intercepted calling phone number] to the verification server for identity verification of the user (fig.2, 3; paragraphs 0006, 0007, 0026-0029).

 
             Regarding claims 4, 7 and 21, Amir in view of Chen does not specifically teach wherein the calling phone number comprises a Voice over Internet Protocol (VOIP) phone number matching the preset rule. Examiner takes an official notice that wherein the calling phone number comprises a Voice over Internet Protocol (VOIP) phone number matching the preset rule is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Amir in view of Chen to incorporate the feature of wherein the calling phone number comprises a Voice over Internet Protocol (VOIP) phone number matching the preset rule in Amir’s invention in view of Chen’s invention in order to provide verification of different types of call conveniently. 

           Claim 5 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Amir teaches using, by the server, the calling phone number to call a phone number pre-registered by a current user of the client (paragraphs 0006-0008, 0026, 0027, 0029).


             Regarding claim 6, Amir teaches generating, by the server, a caller identification and source phone number [i.e., first number string with a preset length] according to the received identity verification request of the server from the client (fig.2, 3; paragraphs 0026, 0027, 0029); and 
             combining, by the server, the caller identification and source phone number to generate the calling phone number (fig.2, 3; paragraphs 0026, 0027, 0029).
              Amir in view of Chen does not specifically teach randomly generating, by the server, a first number string with a preset length and combining, by the server, the first number string with a preset number string according to the preset rule. Examiner takes an official notice that randomly generating, by the server, a first number string with a preset length and combining, by the server, the first number string with a preset number string according to the preset rule is well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Amir in view of Chen to incorporate the feature of randomly generating, by the server, a first number string with a preset length and combining, by the server, the first number string with a preset number string according to the preset rule in Amir’s invention in view of Chen’s invention in order to provide calling number conveniently. 
 
.            Regarding claim 8, Amir teaches comparing, by the server, the identity verification code with the generated calling phone number (fig.2, 3; paragraphs 0026, 0027, 0029); and 


            Claim 17 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Amir teaches an electronic device, comprising: a processor (fig.1; paragraph 0020); and a non-transitory storage medium, wherein the non-transitory storage medium stores machine executable instructions operable on the processor, and when reading and executing the machine executable instructions, the processor is caused to perform (paragraphs 0020-0023).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US Pub. No. 2011/0026699) in view of Chen (International Pub. No. WO2009070529A1) further in view of Cohen (U.S. Pub. No. 2018/0302513).  

             Regarding claims 2 and 19, Amir teaches enabling, by the client, a call interception operation for a phone call, wherein the calling phone number is set in the phone list (fig.2, 3; paragraphs 0006, 0007, 0026-0029); and
             monitoring, by the client, the calling phone number intercepted by the call interception operation. (fig.2, 3; paragraphs 0006, 0007, 0026-0029).
             However, Amir in view of Chen does not specifically teach call interception operation for a phone blacklist, wherein the calling phone number is set in the phone blacklist. Cohen teaches call interception operation for a phone blacklist, wherein the calling phone number is set in the phone blacklist (paragraphs 0003, 0004, 0015). Thus, it would have been obvious to one of . 

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amir et al. (US Pub. No. 2011/0026699) in view of Chen (International Pub. No. WO2009070529A1) further in view of Stenning (U.S. Pub. No. 2007/0286220) further in view of Koga (U.S. Pub. No. 2008/0191851).  

             Regarding claims 3 and 20, Amir does not specifically teach starting, by the client, measuring a call interception time, and after the call interception time exceeds a preset threshold, enabling, by the client, an alternative identity verification procedure. whereas Chen teaches checking if a threshold for an effective period of user identity verification code exceeded (page 18, lines 7-14) whereas Cohen teaches starting, by the client, measuring a call interception time, and after the call interception time exceeds a preset threshold, enabling, by the client, calculate accuracy within time slot (paragraph 0217) whereas Koga teaches after the call interception time exceeds a preset threshold, enabling, by the client, an alternative identity verification procedure (paragraph 0108).. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Amir to incorporate the feature of starting, by the client, measuring a call interception time, and after the call interception time exceeds a preset threshold, enabling, by the client, an alternative identity verification procedure in Amir’s invention in order to provide an opportunity to get an alternative verification procedure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md S. Elahee whose telephone number is (571) 272-7536.  The examiner can normally be reached on Mon to Fri from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
November 6, 2021